21 So. 3d 913 (2009)
Jermaine BRYANT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1207.
District Court of Appeal of Florida, Third District.
November 12, 2009.
Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before COPE, GERSTEN and WELLS, JJ.
PER CURIAM.
Affirmed. Hood v. State, 808 So. 2d 1257 (Fla. 3d DCA 2002); Register v. State, 718 So. 2d 350, 352 (Fla. 5th DCA 1998).